Exhibit 10.3.3

THIRD AMENDMENT TO LEASE

THIS THIRD AMENDMENT TO LEASE (this “Third Amendment”) is dated for reference
purposes as of November 24, 2014 by and between SI 34, LLC, a California limited
liability company (“Landlord”), as successor in interest to Sobrato Interests, a
California limited partnership (“Sobrato Interests”), and XenoPort, Inc., a
Delaware corporation (“Tenant”). Landlord and Tenant may each be referred to in
this Third Amendment individually as a “Party”, and collectively as the
“Parties.”

RECITALS

A. Landlord and Tenant are the landlord and tenant, respectively, under that
certain Lease Agreement, dated as of September 24, 2001, between Sobrato
Interests and Tenant (the “Original Lease”), as amended by that certain First
Amendment to Lease, dated as of February 29, 2008 (“First Amendment”), as
amended by that certain Second Amendment to Lease, dated as of October 24, 2012
(“Second Amendment”), for certain premises consisting of approximately one
hundred two thousand seven hundred fifty-nine (102,759) rentable square feet of
building space commonly known as 3410 Central Expressway, Santa Clara,
California. The Original Lease, as amended by the First Amendment and Second
Amendment, is referred to in this Third Amendment as the “Existing Lease.”

B. The Existing Lease is currently scheduled to expire on August 27, 2015.

C. The Parties desire to amend the Existing Lease on the terms and conditions
set forth in this Third Amendment.

NOW, THEREFORE, Landlord and Tenant, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, agree as follows:

1. Definitions. From and after the Third Amendment Effective Date (defined in
Section 2 of this Third Amendment), “Lease” shall mean the Existing Lease, as
amended by this Third Amendment. All capitalized terms not otherwise defined in
this Third Amendment shall have the meanings assigned to such terms in the
Existing Lease.

2. Third Amendment Effective Date. This Third Amendment shall become effective
when it has been signed by both Landlord and Tenant (the date of full execution
of this Third Amendment being the “Third Amendment Effective Date”).

3. Lease Term. The Lease Term is scheduled to expire on August 27, 2015. The
Lease Term is hereby extended for a period of nine (9) months, to expire on
May 31, 2016 (“New Expiration Date”), subject to earlier termination as
described in the Lease. Notwithstanding anything to the contrary contained in
Section 34 of the Original Lease (titled HOLDING OVER) or any other provision of
the Existing Lease, Tenant shall not have the right to hold over after the
expiration or earlier termination of the Lease for any reason, without the
future express written consent given by Landlord, which consent may be withheld
by Landlord in its sole and absolute discretion. If Tenant or anyone claiming
through Tenant remains in possession of any portion of the Premises beyond the
expiration or sooner termination of the



--------------------------------------------------------------------------------

Lease as to such space, or fails to surrender such space upon such expiration or
earlier termination to Landlord in the condition required by the Lease, such
hold over or failure shall not constitute a renewal or extension of the Lease or
a month-to-month tenancy, but instead a tenancy at sufferance. If Tenant fails
to vacate and surrender the Premises to Landlord in the condition required by
the Lease at the expiration or sooner termination of the Lease, Tenant shall
indemnify, defend and hold Landlord harmless from and against any and all
claims, demands, losses, liabilities, judgments, costs and expenses (including
attorney’s fees) which Landlord may incur as a result of such hold over and
failure to surrender, including without limitation all lost rents, lost profits
and lost or delayed business opportunities (including without limitation those
relating to any delay or prevention in Landlord’s ability to redevelop all or
any portion of the project of which the Premises is a part), and Landlord shall
be entitled to all other rights and remedies available to a landlord against a
tenant wrongfully holding over after the termination of the term of a lease
without Landlord’s consent. Tenant acknowledges and agrees that it has no
further right to extend or renew the Lease Term, and that the Option described
in Section 37 of the Original Lease (titled OPTION TO EXTEND THE LEASE TERM) is
hereby deleted and shall be of no further force or effect. All of Landlord’s
rights and remedies under this Section 3 are cumulative and not alternative to
the extent permitted by law, and are in addition to all other rights and
remedies available in law and in equity.

4. Base Monthly Rent. Installments of Base Monthly Rent due for the Premises
until the Lease Term expires on the New Expiration Date shall be the same Base
Monthly Rent currently in effect (i.e. One Hundred Ninety-seven Thousand Two
Hundred Ninety-eight Dollars ($197,298.00)).

5. Construction Related Accessibility Standards. In accordance with California
Civil Code Section 1938, Landlord hereby notifies Tenant that, except to the
extent known by or previously disclosed to Tenant, Landlord has no actual
knowledge of the Premises having been inspected by a Certified Access Specialist
(CASp).

6. Brokers. Tenant represents that it has not utilized or contacted a real
estate broker or finder with respect to this Third Amendment except for Mark
Moser of Cresa Partners (“Tenant’s Broker”), who is representing Tenant.
Landlord agrees to pay a commission to Tenant’s Broker in connection with this
Third Amendment pursuant to a separate written agreement between Landlord and
Tenant’s Broker. Except for the commission referred to in the immediately
preceding sentence, Tenant agrees to indemnify, defend with counsel reasonably
acceptable to Landlord and hold Landlord harmless from and against all claims,
liabilities, obligations, penalties, fines, actions, losses, damages, costs or
expenses (including without limitation reasonable attorney fees) asserted by any
broker or finder claiming through Tenant in connection with this Third
Amendment.

7. Notices. Tenant hereby confirms that its current address for notices is 3410
Central Expressway, Santa Clara, California 95051. Landlord herby confirms that
its current address for notices is c/o The Sobrato Organization, 10600 North
DeAnza Boulevard, Suite 200, Cupertino, California 95014, Attention: Property
Manager. In no event shall a change of address for a Party include a P.O. Box or
other location to which notices cannot be delivered in the manner allowed by the
Existing Lease. If a notice is sent in the manner required by the Existing
Lease, it shall be deemed given upon receipt, refusal of delivery by the
intended recipient or failure of delivery due to incorrect delivery information
provided by the intended recipient to the noticing Party.

 

2



--------------------------------------------------------------------------------

8. Effect of Third Amendment. Except as otherwise revised by this Third
Amendment, all terms and conditions of the Existing Lease shall remain unchanged
and in full force and effect. To the extent of any conflict between the terms of
this Third Amendment and the terms of the Existing Lease, the terms of this
Third Amendment shall control. This Third Amendment may be executed in
counterparts, each of which shall be deemed an original, and together shall
constitute one and the same document. Signatures to this Third Amendment created
by the signer by electronic means and/or transmitted by telecopy or other
electronic transmission shall be treated as original signatures and shall be
valid and effective to bind the Party so signing. The caption and section
headings of this Third Amendment are inserted for convenience of reference only
and shall in no way define, describe or limit the scope or intent of this Third
Amendment or any of its provisions.

[Signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Third Amendment to be duly
executed and delivered in their name and on their behalf as of the dates set
forth below.

 

LANDLORD:

   

TENANT:

SI 34, LLC,

   

XenoPort, Inc.,

a California limited liability company

   

a Delaware corporation

By:

 

Sobrato Interests 1,

a California limited partnership

   

By:

 

/s/     Ronald W. Barrett

Its:

 

Sole Member

     

Ronald W. Barrett, PhD.

           

Its: Chief Executive Officer

 

By:

 

Sobrato Development Companies, LLC,

a California limited liability company

   

Dated: 11/21/2014

 

Its:

 

General Partner

         

 

By:

 

 

/s/     John Michael Sobrato

           

John Michael Sobrato

           

Its: Manager

     

Dated: 11/24/2014

 

4